FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 02/28/2022 in which claims 2-4 and 6 were canceled; claims 1, 5 and 7 were amended; and claims 10 and 11 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 5, and 7-11 are under examination.

Withdrawn Rejection
The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1) in view of ØvrebØ et al (2 October 2014; WO 2014/154348 A1) and Monclin et al (24 December 2015; US 2015/0368541) as applied to claim 1 above, and further in view of Muramatsu et al (WO 2014/088072 A1; citation and English translation via Google Patents), is withdrawn, in view of the modified rejection below.

Modified Rejection
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (6 December 2012; US 2012/0308624 A1; previously cited) in view of ØvrebØ et al (2 October 2014; WO 2014/154348 A1), Monclin et al (24 December 2015; US 2015/0368541), Nakatani et al (WO 2015/107995; published date: 23 July 2015; filing date: 9 January 2015; citation and English translation via US 2016/0333116 A1), and Nojiri et al (23 June 2011; US 2011/0150804 A1).
	Regarding claim 1, Isogai teaches a composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant ([0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23). Isogai teaches the cellulose nanofiber is a chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches oxidized cellulose nanofiber as the chemically modified cellulose nanofiber ([0050]-[0051]). Isogai teaches the amount of cellulose nanofiber in composition when used as cosmetic is in the range of 0.01 to 6.0% by weight and such cosmetic composition can be used for spray-type cosmetics ([0085], [0086] and [0276]-[0278]). Isogai teaches the composition is charged in aerosol-type atomizer, and such aerosol enables continuous atomization or continuous foam formation (Isogai: [0166] and [0169]-[0170]), thereby the composition of Isogai is a foamable aerosol. Isogai teaches the cellulose nanofiber stabilize the composition and can be stored without separation or water release, as well as, the cellulose nanofiber has shear thinning properties (Abstract; [0034], [0047], [0061], [0130], [0164], [0257]; Tables 43-50). Isogai further teaches that composition containing the cellulose nanofiber after sprayed is easy to spread and has high thixotropy and thus, when it is sprayed, its viscosity may lower for good spraying, and in addition, after spraying, the viscosity of the coating layer could be immediately restored on the coating surface to prevent dripping from the coated surface ([0165]).
It would have been obvious to one of ordinary skill in the art to optimize the cellulose nanofiber in the composition of Isogai to a content from 0.001 to 0.05% by mass in view of the guidance from ØvrebØ and Monclin.
ØvrebØ teaches a composition comprising a liquid dispersion medium containing microfribrillated cellulose (cellulose nanofiber), wherein the microfribrillated cellulose is chemically modified to an oxidized microfribrillated cellulose (page 3, lines 23-end; pages 4-8, 11-12 and 15). ØvrebØ teaches the content of microfribrillated cellulose in the composition is from 0.01% – 4% by weight, particularly 0.07% by weight (page 11, lines 5-14; page 13, Example 3; page 15, Table 1). ØvrebØ teaches the microfribrillated cellulose stabilize the composition by increasing the low shear viscosity of the composition resulting in a composition that is stable over time with no sedimentation (page 9, lines 18-end; page 10, lines 17-20; page 15, Table 1). ØvrebØ teaches the microfribrillated cellulose gives shear thinning properties to the composition meaning that it should be easy to process (page 9, lines 18-end; page 10, lines 17-20; page 11, lines 24-end; page 12, lines 19-23). ØvrebØ teaches the microfribrillated cellulose at low concentrations in water is a highly viscous gel with shear thinning properties, meaning that the microfibrillated cellulose has a good ability to stabilize dispersions at rest while at the same time making the dispersion easy to process by for example pumping as when shear is applied the viscosity of the microfibrillated cellulose dispersion will be reduced (page 11, lines 24-end; page 12, lines 19-23; page 15, Table 1).
Monclin teaches a composition comprising a liquid dispersion medium containing cellulose nanofiber, wherein the cellulose nanofiber is chemically modified (Abstract; [0005], [0084], [0090]-[0101], [0189]-[0190], [0237], [0266], [0313], [0323] and [0325]). Monclin teaches the content of cellulose nanofiber in the composition is from as low as 0.001 wt% and particularly, about 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.5 wt%, 1 wt% or 2 wt% ([0084]). Monclin teaches the cellulose nanofiber has shear thinning properties ([0093] and [0097]). Monclin teaches the cellulose nanofiber is suitable for use in cosmetic products, as it can be used as thixotropic, biodegradable, dimensionally stable thickener (stable against temperature and salt addition) and also suitable as a pickering stabilizer for emulsions and particle stabilized foam ([0323]).
Provided the guidance from ØvrebØ and Monclin, it would have been reasonably obvious for one of ordinary artisan to routinely optimize the content of cellulose nanofiber in the composition of Isogai to a low concentration from 0.001 to 0.05% by mass such as 0.01 wt% or 0.05 wt%, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, ØvrebØ and Monclin provided the guidance to do so by teaching that ØvrebØ teaches the content of microfribrillated cellulose (cellulose nanofiber) in the composition can be optimize to a concentration from 0.01% – 4% by weight, and in the similar context, Monclin teaches the content of cellulose nanofiber in the composition is from as low as 0.001 wt% and particularly, about 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.5 wt%, 1 wt% or 2 wt%. It is noted that the concentration parameters for cellulose nanofiber as taught in ØvrebØ and Monclin overlaps the concentration range of 0.01 to 6.0% by weight for cellulose nanofiber of Isogai, as well as, the range from 0.001 to 0.05% by mass of the claimed invention. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of cellulose nanofiber in the stock solution of the composition of Isogai to achieve the desired foamable aerosol that remain stable, ejectable (pumpable) and has shear thinning properties would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Additionally, as discussed above, ØvrebØ teaches the content of cellulose nanofiber can be optimize to a low concentration such as 0.07 wt% and such low concentration provides the resultant composition with the desired shear thinning properties (ØvrebØ: page 11, lines 5-14; page 13, Example 3; page 15, Table 1), which is similar to the shear thinning results shown in Isogai (Abstract; [0034], [0047], [0061], [0130], [0164], [0257]; Tables 43-50). It is noted that the cellulose nanofiber content of 0.07 wt% (among the range of 0.01% – 4% by weight) as taught in ØvrebØ is close to maximum point of 0.05% by mass of the claimed range and thus, would be reasonably expected to have same properties when included in the foamable composition of Isogai. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the Courts have stated a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05 (I)-(II).
However, Isogai does not teach the cellulose nanofiber is a carboxymethylated nanofiber; and the content ratios of propellant and stock solution relative to the total amount of the composition of claim 1.	Regarding the cellulose nanofiber is a carboxymethylated nanofiber of claim 1, Nakatani teaches a cosmetic product in the form of an aerosol for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber such as oxidized cellulose nanofiber and carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.50 (abstract; [0007]-[0015], [0023]-[0027] and [0055]).
It would have been obvious to one of ordinary skill in the art to incorporate carboxymethylated cellulose nanofiber as the oxidized cellulose nanofiber in the composition of Isogai, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai and Nakatani are commonly drawn to cosmetic products in the form of an aerosol for application to skin comprising a liquid dispersion medium containing modified cellulose nanofiber, particularly an oxidized cellulose nanofiber, wherein the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g (Isogai: [0050]-[0051], [0066]-[0067], [0078], [0085], [0086], [0129]-[0170], [0276]; claims 1-23; Nakatani: abstract; [0007]-[0015], [0023]-[0027] and [0055]). Nakatani provides the guidance for incorporating carboxymethylated cellulose as the cellulose nanofiber, as both oxidized and carboxymethylated cellulose nanofibers are suitable modified cellulose nanofibers for use in cosmetic or personal care products that are foamable (Nakatani: [0010]-[0012], [0019]-[0037], [0068]-[0081]; Examples 1-23).  Thus, it would have been merely simple substitution of one known modified cellulose nanofiber for another to obtain predictable results of a modified cellulose nanofiber suitable for use in cosmetic aerosol products that is foamable, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding the content ratios of propellant and stock solution relative to the total amount of the composition of claim 1, Nojiri teaches a hair treatment composition in the form of aerosol foam containing a stock solution and a propellant, wherein the stock solution is 80% by mass and the propellant is 20 % by mass, relative to the total amount of the composition ([0074]-[0075] and [0149]; Example EE9). 
It would have been obvious to one of ordinary skill in the art to formulate the aerosol product composition of Isogai such that the stock solution is 80% by mass and the propellant is 20% by mass, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Isogai indicated that the composition is suitable for formulating as an aerosol foam and Nojiri provided the guidance for formulating the stock solution to have a content of 80% by mass and the propellant to have a content of 20% by mass, relative to the total amount of the composition, and such content ratio provides a resultant aerosol foam. Thus, an ordinary artisan seeking to product the composition of Isogai into an aerosol foam would have looked to optimizing the content of stock solution to 80% by mass and the content of propellant to 10% by mass, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 5, Nakatani teaches and provides the guidance for using modified nanocellulose that is both oxidized and carboxymethylated (Nakatani: [0010]-[0012], [0019]-[0037], [0068]-[0081]; Examples 1-23). Isogai teaches and provides the guidance for the amount of a carboxy group contained in the oxidized cellulose nanofiber is from 0.6 to 2.0 mmol/g, particularly 1 mmol/g, 0.75 mmol/g, or 1.98 mmol/g ([0050]-[0051]; [0176], Table 1).
Regarding claim 7, Nakatani teaches and provides the guidance for the carboxymethylated cellulose nanofiber, wherein the degree of substitution with carboxymethyl group per glucose unit in the carboxymethylated cellulose nanofiber is 0.01 to 0.50 ([0011], [0024], [0074] and [0083]).
Regarding claim 8, Isogai teaches the composition is used as a skincare cosmetic pack ([0086] and [0276]), thereby meeting the “facial treatment mask” of the claimed invention.
Regarding claim 9, Isogai teaches an aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein ([0129]-[0170]). While Isogai does not expressly mentioned “kit,” it is however, noted that the product of aerosol container containing the composition comprising a liquid dispersion medium containing a cellulose nanofiber, surfactants and propellant, filled therein of Isogai is structurally the same as “an aerosol container and the foamable aerosol composition filled in the aerosol container” of the claimed kit. Thus, it is noted that [w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Regarding claim 10, Isogai teaches the surfactant is present in an amount 10% by weight (Isogai: [0185]; Table 2). Nojiri teaches and provide guidance for the surfactant in the stock solution to be in an amount of 0.5 to 10 mass% (Nojiri: [0055] and [0145]; Example EE5). Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of surfactant in the stock solution would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 11, as discussed above, Isogai and Nojiri teaches that an aerosol foam produced from a stock solution and a propellant (Isogai: [0169]-[0170]; Nojiri: [0074]-[0075] and [0149]; Example EE9).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Below is the Examiner response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues that one of ordinary skill in the art would not have reasonably expected that an etherified cellulose nanofiber such as a carboxymethylated cellulose nanofiber could be substituted for an oxidized cellulose nanofiber in Isogai’s composition. Applicant alleges that Nakatani does not specifically discloses a foamable aerosol containing carboxymethylated cellulose nanofiber. Applicant alleges that in the examples of Nakatani, only a dried solid carboxymethylated cellulose nanofiber is produced, and an aerosol spray including the obtained carboxymethylated cellulose nanofiber is not product. Thus, Applicant alleges that an ordinary artisan would not have reasonably expect that the carboxymethylated cellulose nanofiber described in Nakatani can in fact be included in an aerosol spray. As such, Applicant alleges that Isogai and Nakatani in combination do not teach or suggest a foamable aerosol including a carboxymethylated cellulose nanofiber. (Remarks, pages 5-6).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Nakatani teaches and provides the guidance for incorporating carboxymethylated cellulose as the modified cellulose nanofiber, as both oxidized and carboxymethylated cellulose nanofibers are suitable modified cellulose nanofibers for use in cosmetic or personal care products that are foamable (Nakatani: [0010]-[0012], [0019]-[0037], [0055], [0068]-[0081]; Examples 1-23).  While Nakatani discloses dried carboxymethylated cellulose nanofibers, these modified cellulose nanofibers are dispersed in liquid medium (i.e., water) and such resultant dispersion are used in forming foam and aerosol products (Nakatani: [0010]-[0012], [0019]-[0037], [0055], [0068]-[0081]; Examples 1-23), which are in line with Isogai which teaches modified cellulose nanofibers are suitable for use in aerosol products that produces foam (Isogai: [0169]-[0170]). Thus, both Isogai and Nakatani suggest the use of a composition containing modified cellulose nanofibers in the form of a “foamable” aerosol. 
As such, the Examiner maintains the position that it would have been merely simple substitution of one known modified cellulose nanofiber for another to obtain predictable results of a modified cellulose nanofiber suitable for use in cosmetic aerosol products that is foamable, as Nakatani establishes that both oxidized and carboxymethylated cellulose nanofibers are suitable modified cellulose nanofibers for use in cosmetic or personal care products that are foamable.

Applicant argues that the cited references do not teach or suggest the content ratios of propellant and stock solution as recited in amended claim 1. (Remarks, page 6).
In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Isogai indicated that the composition is suitable for formulating as an aerosol foam (Isogai: [0086], [0169]-[0170] and [0276]), and Nojiri provided the guidance for formulating the stock solution to have a content of 80% by mass and the propellant to have a content of 20% by mass, relative to the total amount of the composition, and such content ratio provides a resultant aerosol foam (Nojiri: [0074]-[0075] and [0149]; Example EE9). Thus, an ordinary artisan seeking to product the composition of Isogai into an aerosol foam would have looked to optimizing the content of stock solution to 80% by mass and the content of propellant to 10% by mass, and achieve Applicant’s claimed invention with reasonable expectation of success.
As a result, for at least the reasons discussed above, claims 1, 5, and 7-11 remain rejected as being obvious an unpatentable over the combined teachings of the cited prior arts in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613